DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 September 2021 has been entered.

Response to Amendment
Applicant’s amendments filed 28 September 2021 with respect to the drawings have been fully considered and are deemed to overcome the previous objections. 

Claim Objections
Claims 16-37 and 40-43 are objected to because of the following informalities:   
In claim 16, last two lines, “thereby clamping the actuating means against the first engagement surface” should be deleted (since it is duplicative of antecedent limitation “clamping means for clamping the actuating means against the first engagement surface:.. (ii) by”).
In claim 24, line 3, “or” should be added after “sector”.
In claim 24, line 3, “or in half-circle sectors” should be deleted (since it is not distinguished from “opposed half-circle sectors”).
Applicant is advised that should claim 16 be found allowable, claims 35-37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (note: claims 35-37 do not recite any limitations above those specified for claim 16). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m).
Applicant is advised that should claim 16 be found allowable, claims 40 and 41 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (note: claims 40 and 41 do not recite any limitations above those specified for claim 16 since they merely repeat steps that are inherent to or duplicative of those recited in claim 16). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m).
In claim 42, line 1, “method” should be changed to --vane assembly--.
In claim 43, line 1, “method” should be changed to --vane assembly--.
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “clamping means” (claim 16), “actuating means” (claim 16), “retaining means” (claims 26, 27, and 33), “positioning means” (claims 29 and 33), “an integrally formed retaining and positioning means” (claims 31 and 32).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “clamping means”: a screw or a wedge.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “actuating means”: a lever arm.
A review of the specification raises doubt as to the corresponding structure for the 35 U.S.C. 112(f) limitation “retaining means”, as described in the corresponding 35 U.S.C. 112(b) rejection(s) below.
A review of the specification raises doubt as to the corresponding structure for the 35 U.S.C. 112(f) limitation “positioning means”, as described in the corresponding 35 U.S.C. 112(b) rejection(s) below.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 16-37 and 40-43 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 16, the limitation recited as “by at least partially elastically compressing the clamping means”, in combination with the 35 U.S.C. 112(f) limitation “clamping means” corresponding with a wedge, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not support the instant claimed combination of elements since the disclosed embodiment(s) using a wedge 31 does not include any element that elastically compresses the wedge 31. Due to dependency, this rejection also applies to claims 17-37, 40, 41, and 43.

claim 16, the limitation recited as “by advancing the clamping means in a clamp direction forming an angle of less than 45 degrees with the longitudinal axis of the vane”, in combination with the 35 U.S.C. 112(f) limitation “clamping means” corresponding with a screw, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not support the instant claimed combination of elements since the disclosed embodiments using a screw 30 shows the screw 30 as oriented at 90 degrees to the longitudinal axis of the vane. Due to dependency, this rejection also applies to claims 17-37 and 40-42.

In claim 26, the limitation recited as “retaining means”, in combination with other claim limitations, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The 35 U.S.C. 112(f) limitation “retaining means” can correspond with structure (i.e., (1) a sheet metal retainer and/or a nut, or (2) a tab attached to the wedge) for use with either of the embodiments for “clamping means” (i.e., (1) a screw, or (2) a wedge), such corresponding structure disclosed as being exclusive to the particular embodiment. Accordingly, there is no support in the originally filed disclosure for the corresponding structure of “retaining means” being a sheet metal retainer and/or a nut in combination with the corresponding structure of “clamping means” being a wedge, and there is no support in the originally filed disclosure for the corresponding structure of “retaining means” being a tab in combination with the corresponding structure of “clamping means” being a screw. Due to an identical instance, this rejection also applies to claim 27. Due to a similar issue (i.e., lack of support for the combination of elements resulting from the claimed features of “retaining means” in light of “clamping means” corresponding with two mutually exclusive embodiments)(note: “threadedly mounted” and “plastically deformed or resiliently held” correspond with the “clamping means” being a screw, whereas “or formed integrally” corresponds with “clamping means” being a wedge”), this rejection claim 28. Due to the same issue resulting from the recitation “retaining… means”, this rejection also applies to claim 33.

In claim 29, the limitation recited as “positioning means”, in combination with other claim limitations, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The 35 U.S.C. 112(f) limitation “positioning means” is disclosed as corresponding with structure (i.e., a sheet metal retainer) for use with only one (i.e., a screw) of the possible embodiments for the structure corresponding to the 35 U.S.C. 112(f) limitation “clamping means”. Accordingly, there is no support in the originally filed disclosure for the corresponding structure of “positioning means” in combination with the corresponding structure of “clamping means” being a wedge. Due to dependency, this rejection also applies to claim 30. Due to an identical instance, this rejection also applies to claim 33.

In claim 31, the limitation recited as “an integrally formed retaining and positioning means”, in combination with other claim limitations, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The 35 U.S.C. 112(f) limitation “an integrally formed retaining and positioning means” is disclosed as corresponding with structure (i.e., a sheet metal retainer) for use with only one (i.e., a screw) of the possible embodiments for the structure corresponding to the 35 U.S.C. 112(f) limitation “clamping means”. Accordingly, there is no support in the originally filed disclosure for the corresponding structure of “an integrally formed retaining and positioning means” in combination with the corresponding structure of “clamping means” being a wedge. Due to an identical instance, this rejection also applies to claim 32.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-37 and 40-43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 16, the limitation recited as “a first engagement surface for clamping an actuating means” renders the claim indefinite due to disagreement with the disclosure. The phrase “for clamping an actuating means” establishes “actuating means” as a grammatical object of “clamping”, thereby indicating that “first engagement surface” is a clamp. A clamp is defined by Merriam-Webster.com as “1. A device designed to bind or constrict or to press two or more parts together so as to hold them firmly; 2. Any of various instruments or appliances having parts brought together for holding or compressing something”. The disclosure does not indicate that first engagement surface 11 is a clamp since it is merely a surface. The first engagement surface 11 and actuating means 20 are disclosed as being merely in contact, which does not result in first engagement surface 11 performing a clamping function and/or being a clamp. Due to dependency, this rejection also applies to claims 17-37 and 40-43.

In claim 16, the limitation recited as “a clamping means for clamping the actuating means against the first engagement surface” renders the claim indefinite since it is does not agree with  the antecedent limitation “a first engagement surface for clamping an actuating means” - i.e., the instant limitation requires that “first engagement surface” is acted on by “clamping means” to clamp it against “actuating means”, whereas the antecedent limitation requires “actuating means” to be clamped by “first engagement surface”. Due to dependency, this rejection also applies to claims 17-37 and 40-43.

In claim 16, the limitation recited as “the vane assembly including a clamping means for clamping the actuating means against the first engagement surface: (i) by at least partially elastically compressing the clamping means… against the actuating means” renders the claim indefinite since the latter limitation “by at least partially elastically compressing the clamping means… against the actuating means” is negating of and/or contradictory to the antecedent limitation “a clamping means for clamping the actuating means against the first engagement surface” - i.e., the former limitation indicates that only “clamping means” accomplishes “clamping the actuating means against the first engagement surface” and whereas the latter limitation requires an additional element (i.e., an element that can provide the “elastically compressing the clamping means”) in order to achieve “clamping the actuating means against the first engagement surface”. Due to a similar issue, this rejection also applies to claim 18. Due to dependency, this rejection also applies to claims 17, 19-37, and 40-43.

In claim 16, the limitation recited as “the vane assembly including a clamping means for clamping the actuating means against the first engagement surface:… (ii) by advancing the clamping means in a clamp direction” renders the claim indefinite since the latter limitation “by advancing the clamping means in a clamp direction” is negating of and/or contradictory to the antecedent limitation “a clamping means for clamping the actuating means against the first engagement surface” - i.e., the former limitation indicates that the mere presence of “clamping means” accomplishes “clamping the actuating means against the first engagement surface”, and whereas the latter limitation requires the addition of an action on “clamping means” in order to accomplish “clamping the actuating means against the first engagement surface”. Due to a similar issue, this rejection also applies to claim 18. Due to dependency, this rejection also applies to claims 17, 19-37, and 40-43.

claim 23, the limitation recited as “the clamping means is secured on the actuating means self-lockingly” renders the claim indefinite since it is not in agreement with the disclosure. For the case in which “clamping means” corresponds with a screw, the screw is secured on the actuating means (20) in part by features (i.e., threads) of the actuating means (20).

In claim 23, the limitation recited as “the clamping means is secured on the actuating means self-lockingly” renders the claim indefinite since it is not in agreement with the disclosure. For the case in which “clamping means” corresponds with a wedge, the wedge is secured on the actuating means (20) in part by the actuating means (20).

In claim 26, the limitation recited as “a retaining means arrangement including at least one retaining means for securing the clamping means in place” since the structure corresponding to this 35 U.S.C. 112(f) limitation is unclear. In the case of the 35 U.S.C. 112(f) limitation “clamping means” corresponding to a screw, the disclosure indicates that “a retaining means arrangement” can include a first retaining means, in the form of a nut, and a second retaining means, in the form of a sheet metal retainer, and that both are required in order to achieve the function “for securing the clamping means in place”. However, the instant recitation permits only one “retaining means” and, thus, it is unclear what structure is required by this 35 U.S.C. 112(f) limitation in order to achieve the stated function “for securing the clamping means in place”. Due to a similar issue, this rejection also applies to claim 27. Due to dependency, this rejection also applies to claim 28.

In claim 26, the limitation recited as “a retaining means arrangement including at least one retaining means for securing the clamping means in place” in combination with the antecedent limitation “by at least partially elastically compressing the clamping means” renders the claim indefinite. In the case of the 35 U.S.C. 112(f) limitation “clamping means” corresponding to a screw, the disclosure indicates that “a retaining means arrangement” can include a second claim 27. Due to dependency, this rejection also applies to claim 28.

In claim 29, the limitation recited as “positioning means” renders the claim indefinite since the structure corresponding to this 35 U.S.C. limitation is unclear. The specification indicates at par. [0039] that the corresponding structure can be a sheet metal retainer. However, sheet metal retainer is also disclosed (see pars. [0069] and [0071]) as the structure corresponding to “retaining means” and/or “integrally formed retaining means and positioning means”, and there is only one disclosed sheet metal retainer. Due to dependency, this rejection also applies to claim 30. Due to an identical instance, this rejection also applies to claim 33.

In claim 29, the limitation recited as “positioning means” in combination with the antecedent limitation “by at least partially elastically compressing the clamping means” renders the claim indefinite. The disclosure indicates that “positioning means” can correspond to a sheet metal retainer. However, such sheet metal retainer is the only element disclosed as capable of performing the function “at least partially compressing the clamping means”, there being no claimed correspondence between the instant “positioning means” and “at least partially compressing the clamping means” (claim 16), thereby rendering indefinite the metes and bounds of the claimed invention. Due to dependency, this rejection also applies to claim 30. Due to an identical instance, this rejection also applies to claim 33.

In claim 32, the limitation recited as “an integrally formed retaining and positioning means” renders the claim indefinite since the structure corresponding to this 35 U.S.C. limitation 

In claim 32, the limitation recited as “an integrally formed retaining and positioning means” in combination with the antecedent limitation “by at least partially elastically compressing the clamping means” renders the claim indefinite. The disclosure indicates that “an integrally formed retaining and positioning means” can correspond to a sheet metal retainer. However, such sheet metal retainer is the only element disclosed as capable of performing the function “at least partially compressing the clamping means”, there being no claimed correspondence between the instant “integrally formed retaining and positioning means” and “at least partially compressing the clamping means” (claim 16), thereby rendering indefinite the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 22-25, 35-37, 40, 41, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeckenhoff et al. (DE 102009009079 A1 - hereafter referred to as Boeckenhoff; see attached copy and translation).

In reference to claim 16 (as far as it is clear and definite)
Boeckenhoff discloses:
A vane assembly for a turbomachine comprising:
a variable vane (i.e. the assembly of elements 10’ and 11’ - Figure 2), the vane having a first engagement surface (i.e., the outer surface of element 11’ identified below in annotated Figure 3) for clamping an actuating means (i.e., lever 20’) of the vane assembly for adjustment of the vane, the first engagement surface not being inclined (note: the outer surface of stem 11’ is parallel to the longitudinal axis of the identified “vane”) toward a longitudinal axis of the vane or being inclined toward it by no more than 15°; and
the vane assembly including a clamping means (i.e., locking pin 23’) for clamping the actuating means against the first engagement surface:
(note: strike-through text is ignored due to the presence of “or”) or
(ii) by advancing the clamping means in a clamp direction forming an angle of less than 45° with the longitudinal axis of the vane (note: locking pin 23’ must be inserted vertically downward, which is parallel to the longitudinal axis of the vane - see par. [0004] and Figure 3) thereby clamping the actuating means against the first engagement surface.
  
    PNG
    media_image1.png
    381
    425
    media_image1.png
    Greyscale


In reference to claim 17 (as far as it is clear and definite)
Boeckenhoff discloses:
The vane assembly as recited in claim 16 wherein the first engagement surface is (note: strike-through text is ignored due to the presence of “or”) or curved and for clamping without play the actuating means (20’).


In reference to claim 22 (as far as it is clear and definite)
Boeckenhoff discloses:
The vane assembly as recited in claim 16 wherein the clamping means (23’) is secured on the actuating means (20’) non-destructively detachably (note: strike-through text is ignored due to the presence of “or”) or

In reference to claim 23 (as far as it is clear and definite)
Boeckenhoff discloses:
The vane assembly as recited in claim 22 wherein the clamping means (23’) is secured on the actuating means (20’) self-lockingly, (note: strike-through text is ignored due to the presence of “or”) or 

In reference to claim 24
Boeckenhoff discloses:
The vane assembly as recited in claim 16 wherein the clamping means (23’) and a direction of maximum extent of the actuating means (20’) away from the vane (10’ & 11’) are located in a same half-circle sector (since they are aligned in top-view) (note: strike-through text is ignored due to the presence of “or”) or 

In reference to claim 25
Boeckenhoff discloses:
The vane assembly as recited in claim 16 wherein the clamping means (23’) and a direction of maximum extent of the actuating means (20’) away from the vane (10’ & 11’) are located in a same quarter-circle sector (since they are aligned in top-view), (note: strike-through text is ignored due to the presence of “or”) or 





In reference to claim 35
Boeckenhoff discloses:
A turbomachine assembly comprising at least one vane assembly as recited in claim 16 (note: in the case of “one vane assembly”, the instant claim does not include any limitations above those recited for claim 16).

In reference to claim 36
Boeckenhoff discloses:
A compressor of a gas turbine or a turbine stage of a gas turbine or a gas turbine comprising the turbomachine assembly as recited in claim 35 (note: the instant claim does not include any limitations above those recited for claim 35).

In reference to claim 37
Boeckenhoff discloses:
An aircraft engine comprising the gas turbine as recited in claim 36 (note: the instant claim does not include any limitations above those recited for claim 36).

In reference to claim 40
Boeckenhoff discloses:
A method for mounting a vane assembly as recited in claim 16, the method comprising clamping the vane (10’ & 11’) and the actuating means (20’) together.

In reference to claim 41
Boeckenhoff discloses:
The method as recited in claim 40 wherein (note: strike-through text ignored due to the presence of “or”) or advancing the clamping means (23’) in the clamp direction.

In reference to claim 43
Boeckenhoff discloses:
The method as recited in claim 16, wherein the clamping means (23’) is a wedge.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745